                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

ANTOINE DENNIS,                               :
                                              :       Civil No. 18-9408 (FLW)
                       Petitioner,            :
                                              :
                       v.                     :       MEMORANDUM AND ORDER
                                              :
STEPHEN JOHNSON et al.,                       :
                                              :
                       Respondents.           :
                                              :


       Petitioner pro se, Antoine Dennis (“Petitioner”), a state prisoner presently incarcerated at

New Jersey State Prison, in Trenton, New Jersey, seeks to bring a petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254. (See ECF No. 1.) Upon a preliminary review of the

Petition, the Court noted that Petitioner’s seventh and eighth grounds for relief were explicitly

unexhausted, and Petitioner was directed to either request a protective stay under Rhines v.

Weber, 544 U.S. 269 (2005), to withdraw his unexhausted claims, or to withdraw his entire

Petition. (See ECF No. 2.) The Court concurrently gave Petitioner the notice required under

Mason v. Myers, 208 F.3d 414 (3d Cir. 2000), and directed Petitioner to notify the Court whether

the original Petition was his one, all-inclusive Petition or whether he wished to withdraw the

original Petition and submit an amended, all-inclusive § 2254 Petition. (Id.)

       In response, Petitioner indicated that he withdraws his original Petition and submits an

all-inclusive Amended Petition with another unexhausted ground for relief. (See ECF Nos. 4 &

4-1.) Petitioner simultaneously filed a motion for a protective stay under Rhines. (ECF No. 3.)

He alleges that his post-conviction relief (“PCR”) counsel was ineffective and incompetent in

failing to adequately consult with Petitioner and investigate the case and that, as a result, counsel

failed to raise certain arguments that Petitioner’s trial counsel provided constitutionally
ineffective assistance. (See ECF No. 3-1.) Petitioner indicates that he has now raised those

claims in grounds seven, eight, and nine of his Amended Petition and that he is presently seeking

to exhaust those claims by way of a second PCR proceeding before the New Jersey courts. (See

id.) Accordingly, he moves for a protective stay of this habeas proceeding while he finishes

exhausting those grounds in his second PCR proceeding. As respondents have not yet been

served, there is no opposition to this stay motion.

       In Rhines, the Supreme Court found that a court presented with a mixed habeas petition—that is,

a petition containing both exhausted and unexhausted claims—may grant a protective stay to

permit the petitioner to exhaust the unexhausted claims without letting the limitations period

expire on the exhausted claims assuming three elements are satisfied. See id. at 275–78. Those

three elements are whether good cause exists for the petitioner’s failure to exhaust all claims in

state court, whether the unexhausted claims are potentially meritorious, and whether the

petitioner is employing the litigation simply as means of delay. See Rhines, 544 U.S. at 277;

Heleva v. Brooks, 581 F.3d 187, 192 (3d Cir. 2009).

       Considering the circumstances presented by Petitioner, I find that a protective stay is

warranted. First, Petitioner has alleged good cause for his failure to previously exhaust his

unexhausted claims, as he contends that the only reason these claims were not previously

exhausted was the alleged ineffective assistance provided by his PCR counsel. Turning to the

potential merit of Petitioner’s unexhausted claims, I construe each of his claims as asserting

claims that Petitioner’s trial counsel provided ineffective assistance, specifically by failing to

raise objections to evidence obtained following execution of an allegedly defective warrant, by

failing to adequately argue that the conviction was against the weight of the evidence, and by




                                                  2
failing to object to certain jury instructions. 1 (See Am. Pet., ECF No. 4 at 32–41.) Without

access to any underlying record or the resolution of any credibility determinations, I cannot

conclude from the material presented that these claims are “plainly meritless.” See Rhines, 544

U.S. at 277. Lastly, there is no indication that Petitioner is attempting to use these processes as a

method of delay, and I perceive no way in which delay would presently help him. Instead it

seems that he merely wishes to exhaust unexhausted habeas claims while not permitting the

limitations period on his exhausted claims to lapse—a valid concern.

        Accordingly, IT IS, on this 20th day of June 2019,

        ORDERED that Petitioner’s motion for a protective stay of this action, (ECF No. 3), is

hereby GRANTED; and it is further

        ORDERED that the Clerk shall ADMINISTRATIVELY TERMINATE this proceeding;

and it is further

        ORDERED that Petitioner shall file any request to reopen this proceeding within 30 days

of the exhaustion of his claims currently pending in state court; and it is further

        ORDERED that the Clerk shall serve this Memorandum and Order on Petitioner by

regular U.S. mail.

.



                                                              /s/ Freda L. Wolfson
                                                              FREDA L. WOLFSON
                                                              U.S. Chief District Judge



1
  Petitioner frames these arguments as claims that he received ineffective assistance from his
PCR counsel. Nevertheless, reading his pro se Amended Petition liberally, I construe it as
asserting claims that his trial counsel was ineffective, relying on ineffective assistance of PCR
counsel to avoid the bar of procedural default that might otherwise apply, under Martinez v.
Ryan, 566 U.S. 1 (2012).

                                                  3
